DETAILED ACTION
This action is in replied to the application filed on 01/19/2021.
Claims 1-7 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 are drawn to digital coin balance deposited in the account (issuing cryptocurrency to account), classified in G06Q 20/3676, G06Q 20/027, G06Q 20/0655, G06Q 20/3825, G06Q 40/04, G06Q 2220/00, H04L 9/3247
II.	Claims 7-14 are drawn to requesting a transfer of crypto currency between payor and recipient, classified in G06Q 20/3676, G06Q 20/027, G06Q 20/0655, G06Q 20/3825, G06Q 20/3827, G06Q 20/389 G06Q 40/04, G06Q 2220/00
III.         Claims 15-20 are drawn to redeeming cryptocurrency in a digital wallet by the recipient classified in G06Q 20/3676, G06Q 20/027, G06Q 20/0655, G06Q 20/3825, G06Q 20/3827, G06Q 20/389, G06Q 40/02 G06Q 40/04, G06Q 2220/00

The inventions are distinct, each from the other because of the following reasons: 		

Inventions I, II, and III are related as subcominations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I of issuing cryptocurrency coin can be implemented without peer-to-peer transfer. Likewise, the subcombinations II and III could be implemented without relying on the functional requirement of other subcombinations.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant selects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.)
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Robert A. King, Reg. No. 42, 738, on 06/15/2022 a provisional election was made WITH traverse to prosecute the invention of Group II, claims 7-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 (Group I) & claims 15-20 (Group II) withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 7, in part, a method of receiving a request to transfer a digital currency, identifying the recipient address for the transfer, validating the payment information with the recipient, receiving the validation by signing, storing the validation, and posting the transaction on a ledger. The concept here is similar to the concept of transferring money between payor and payee with the use of a settlement account. Such concept is directed to commercial interactions. Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as at least one processors, processing devise, other generic computer components to perform requesting, identifying, validating, transferring, and recording. The generic computer components are recited at a high-level of generality (requesting, identifying, transferring and recording) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the limitations are not indicative of integration into a practical application because they are merely adding the words “apply it” to a judicial exception on a generic computing device. See MPEP 2106.05(f). Given the above reasons, a generic processing device associated with the receiving a request to transfer a digital currency, identifying the recipient address for the transfer, validating the payment information with the recipient, receiving the validation by signing, storing the validation, and posting the transaction on a ledger is an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of identifying the beneficiary digital coin wallet address on the distributed ledger using an address book (commercial activities) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements which are insignificantly more. The use address book comprises an association for the beneficiary and the beneficiary digital coin wallet address is insignificantly more.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of posting the digital wallet using the communication service gateway. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 11, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) additional elements which are insignificantly more. The use of has algorithm, unique identifier, and application programmable interface call is insignificantly more.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method of performing a digital coin transfer. This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 7-14 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhos et al. (US 11,182, 776 B1) in view of Mulfic (US 2017/0344983 A1) in further view of Kilgore et al. (US 2021/0158443 A1).
The present application recites a concept of transferring digital currency on a distributed ledger with the use of an omnibus account to clear the transactions.
 The independent claim 7 is disclosed as follows: Bhos teaches: A method for digital coin transfer, comprising: receiving, at a gateway communication service, a request to transfer a digital coin balance from a payor to a beneficiary (Bhos, Col. 16, ln 9-ln 19 & Col. 22 ln 6-18) The cited portion discloses the concept of transferring fund from a payor to a recipient or beneficiary and record on a distributed ledger, wherein the request 36PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500428 comprises payment information comprising a payor name (Col. 1 ln 56-57 & Fig. 35) Name of the sender, a payor account number (Col. 6 ln 26-45) digital wallet account associated with one or more account to initiate transfer, a beneficiary name (Col. 28 ln 42-47), a beneficiary account number (Col. 9, 21-32), and a purpose of the transfer (Fig. 24-25, see “Memo”);
 identifying, by the gateway communication service, a beneficiary digital coin wallet address for a beneficiary digital coin wallet on a distributed ledger (Col. 19, ln 34-51) the address could be an email address associated with a digital wallet;
receiving, at the gateway communication service, a transfer execution request from the payor (Col. 1 ln 56-57), wherein the transfer execution request comprises a payor digital coin wallet address for a payor digital coin wallet on the distributed ledger (Col. 19 ln 56-Col. 20 ln 5) the cited portion discloses concept of requesting a transfer from the payor to a general account recorded on the distributed ledger and a digital coin balance to be transferred (Col. 19 ln 44-55); 
writing, by the gateway communication service, the transfer to the payor digital coin wallet address and to the beneficiary digital coin wallet address, wherein the digital coin balance is withdrawn from the payor digital coin wallet and the digital coin balance is deposited to the beneficiary digital coin wallet (Col. 14 ln 25-32 & Col. 23 ln 19-27) the distributed ledgers record the currency rail during the transferring process;
Bhos does not disclose the following; however, Mulfic teaches:
validating, by the gateway communication service, the payment information with the beneficiary (Mulfic, (US 2017/0344983 A1), see at least par. [0060] “In this step, the recipient first validates the digital signature of his/her own updated BIX Account, checking that the sender has correctly updated his/her account balance. If so, as the next step, the recipient compares the payment amount with the sender's account balance. If it is greater, the transaction is invalid. If payment amount is less or equal to the sender's account balance, the recipient next validates the balance of the sender's account, which is contained in the sender's BIX Account object . . .”) the cited portion discloses concept of recipient validating the payment information initiated by the sender; 
receiving, at the gateway communication service, validation from the beneficiary, wherein the validation is digitally signed by the beneficiary (Mulfic, see at least par. [0061] “After completion, the recipient digitally signs the BIX Account object using the algorithm designated in the signatureAlgorithm attribute and the private key that corresponds to the public key included in the partnerPublicKey attribute . . .”); 
storing, by the gateway communication service, the validation (Mulfic, par. [0062]) the accounts are updated, or inherently stored, in the ledger;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of payment validation as disclosed by Mulfic  with the invention of a transferring digital currency on a distributed ledger as taught by Bhos to better eliminate illegal payment and the use of unauthorized users (Abstract).
Bhos in view of Mulfic does not disclose the following; however, Kilgore teaches:
and generating, by the gateway communication service and using a ledger interoperability service, postings to the distributed ledger and to the payor digital coin wallet and to the beneficiary digital coin wallet (Kilgore, Par. [0096]) the cited portion discloses the concept of confirming digital balance after the transaction is recorded into a blockchain.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of posting transaction on a distributed ledger as disclosed by Kilgore  with the invention of a transferring digital currency on a distributed ledger and validating of the transaction by a recipient as taught by Bhos in view of Mulfic to better provide a secured way of transaction via confirmations on the consensus network (Abstract).
Dependent claim 10 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7. Bhos, however, teaches: further comprising: orchestrating, by the ledger interoperability service, postings to the payor digital coin wallet and the beneficiary digital coin wallet using the gateway communication service (Col. 14 ln 25-32 & Col. 23 ln 19-27) the distributed ledgers record the currency rail during the transferring process.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of orchestrating postings to the payor digital coin wallet and the beneficiary digital coin wallet using the gateway communication as disclosed by Bhos  with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better eliminate illegal payment and the use of unauthorized users (Abstract).
Dependent claim 11 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7. Kilgore, however, teaches: wherein the validation from the beneficiary comprises a hash of the payment information (Kilgore, Par. [0047]) the validation employs the hashing algorithms to validate cryptocurrency transaction block.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of hash of a payment function as disclosed by Kilgore  with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a secured way of transaction via confirmations on the consensus network (Abstract).
Dependent claim 12 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 11. Kilgore, however, teaches: wherein the transfer execution request further comprises a unique identifier (Kilgore, par. [0125]) that maps the validation to the transfer execution request and a hash of the payment information (Kilgore, par. [0207]) the hash information contains payment information.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of unique identifier that maps the validation to the transfer execution request as disclosed by Kilgore  with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a secured way of transaction via confirmations on the consensus network (Abstract).
Dependent claim 13 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7.  Kilgore, however, teaches: wherein the digital coin balance is withdrawn from the payor digital coin wallet by cancelling the digital coin balance from the payor digital coin wallet, and the digital coin balance is deposited to the beneficiary digital coin wallet by adding the digital coin balance to the beneficiary digital coin wallet (Kilgore, par. [0010] & par. [0086]) The claim recites concept of using blockchain to avoid “double spend” on the transaction.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of using blocks to keep track of the transaction as disclosed by Kilgore  with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a secured way of transaction via confirmations on the consensus network (Abstract).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhos et al. (US 11,182, 776 B1) in view of Mulfic (US 2017/0344983 A1) in further view of Kilgore et al. (US 2021/0158443 A1) in further view of Zhang et al. (US 2020/0202038 A1).
Dependent claim 8 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7.  Zhang, however, teaches: wherein the gateway communication service identifies the beneficiary digital coin wallet address on the distributed ledger using an address book (Zhang, par. [0067]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of identifying the beneficiary digital coin wallet using address book as disclosed by Zhang with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a secured way for the private data demonstrated to certain group of users (abstract).
Dependent claim 9 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7.  Zhang, however, teaches: wherein the address book comprises an association for the beneficiary and the beneficiary digital coin wallet address (Zhang et al. (US 2020/0202038 A1), Par. [0067]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an association for the beneficiary and the beneficiary digital coin wallet address as disclosed by Zhang with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a secured way for the private data demonstrated to certain group of users (abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhos et al. (US 11,182, 776 B1) in view of Mulfic (US 2017/0344983 A1) in further view of Kilgore et al. (US 2021/0158443 A1) in further view of Belleville et al. (US 10,628,822 B1).
Dependent claim 14 is disclosed by: Bhos in view of Mulfic in further view of Kilgore teaches the method of claim 7.  Belleville, however, teaches: wherein the transfer execution request comprises an application programmable interface call Belleville et al. (US 10,628,822 B1), Col. 7 ln 25-36).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of an application programmable interface call as disclosed by Belleville with the invention of a transferring digital currency on a distributed ledger as taught by Bhos in view of Mulfic in further view of Kilgore to better provide a notification message when the asset is available for a transaction (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN DUC BUI/Examiner, Art Unit 3695